Case 1:19-cv-00220-HYJ-

SJB ECF No. 118, PagelD.796 Filed 05/10/21 Page 1 of 3

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF MICHIGAN

TALEL SALEM, et al,

Plaintiffs,

METNA CO. et al.,

Defendants.

SOUTHERN DIVISION

CASE NO.: 1:19-cv-220
Hon. Hala Y. Jarbou

Magistrate Sally J. Berens

 

Nakisha Chaney (P65066)
Salvatore Prescott & Porter
Attorney for Plaintiffs

105 East Main Street
Northville, MI 48167
248-679-8711
chaney@sppplaw.com

Lisa C. Ward (P38933)

Law Offices of Lisa C. Ward, PLLC

Attorney for Defendants Soroushian and
Metna Co.

Law Office of Lisa C. Ward, PLLC

4331 Okemos Rd., Ste. 12

Okemos, MI 48864

(517) 347-8100

lisacwardlaw@gmail.com

 

D

EFENDANT’S OFFER OF JUDGMENT

Pursuant to Fed. R. Civ. P. 68, Defendants, Dr. Soroushian and Metna Co., make the

following offer of judgment to Plaintiffs, Talal Salem and Salina Ramli:
Case 1:19-cv-00220-HYJ-SJB ECF No. 118, PagelD.797 Filed 05/10/21 Page 2 of 3

1. Defendants will pay a total of $90,000.00 to Plaintiffs, with $45,000.00 for Ms. Ramli

and $45,000.00 for Mr. Salem.

2. The total of $90,000.00 includes all costs and attorney fees that Plaintiffs have

incurred in this case.

3. The payment of $90,000.00 is for a full and complete settlement of all of the claims or

causes of action in this case, whether those claims are based on federal or state law.

As set forth in Rule 68, Plaintiffs have 14 days to either accept or reject Defendants’ offer of

judgment.

Respectfully submitted,

 
  

   
 

  
  

fe j fj

Lisa C. Ward (P38933)

Law Offices of Lisa C. Ward, PLLC

Attorney for Defendants Soroushian and
Metna Co,

4331 Okemos Rd., Ste. 12

Okemos, MI 48864

(517) 347-8100)

lisacwardlaw@gmail.com

    
Case 1:19-cv-00220-HYJ-SJB ECF No. 118, PagelD.798 Filed 05/10/21 Page 3 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

 

SOUTHERN DIVISION
TALEL SALEM, et al,
Plaintiffs,
CASE NO.: 1:19-cv-220
Y.z
Hon. Hala Y. Jarbou
METNA CO. et al., Magistrate Sally J. Berens
Defendants.
Nakisha Chaney (P40635) Lisa C. Ward (P38933)
Salvatore Prescott & Porter Law Offices of Lisa C. Ward, PLLC
Attorney for Plaintiffs Attorney for Defendants Soroushian and
105 East Main Street Metna Co.
Northville, MI 48167 Law Office of Lisa C. Ward, PLLC
248-679-8711 4331 Okemos Rd., Ste. 12
chaney@spplaw.com Okemos, MI 48864

(517) 347-8100
lisacwardlaw@gmail.com

 

PROOF OF SERVICE

|, Taylor Wallace, hereby certify that | served a copy of Defendants’ Offer Of Judgment on May
4, 2021, via first class mail, return receipt requested, on Nakisha Chaney, Counsel for Plaintiffs.

Dated: OO- OU-2 |

 
